DETAILED ACTION
This Office Action is in response to communications filed 10/15/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended claims 1-3, 5, 6, 11-13, 15, and 16.
Applicant has canceled claims 4, 7-9, 14, and 17-19.
Applicant has added new claims 21-28.
Claims 1-3, 5, 6, 10-13, 15, 16 and 20-28 are presented for examination.



Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the limitation “The method of claim 2, wherein further comprising selecting the first initial scaling factor to have a value greater than one…” which is grammatically incorrect. It appears that the word “wherein” should have been removed similarly to the language of claims 6 and 13, and instead recited “The method of claim 2, further comprising selecting the first initial scaling factor to have a value greater than one…”.
Appropriate correction is required.
For purposes of examination, claim 3 will be interpreted as if it had recited “The method of claim 2, further comprising selecting the first initial scaling factor to have a value greater than one…”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 6, 10-13, 15, 16 and 20-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 1 recites: identifying an initial ratecard percentage associated with a seller; scaling the initial ratecard percentage up to produce a plurality of modified ratecard percentages; scaling the initial ratecard percentage down to produce additional ratecard percentages to be included in the plurality of modified ratecard percentages; presenting… a graphical representation of the plurality of modified ratecard percentages; receiving… a minimum ratecard percentage having been selected by a user from among the plurality of modified ratecard percentages that satisfies at least one buyer constraint in connection with a plurality of inventory units; and receiving… a maximum ratecard percentage having been selected by a user from among the plurality of modified ratecard percentages that satisfies the at least one buyer constraint in connection with a the plurality of inventory units having a plurality of associated rates. This is considered to be an abstract idea, as explained below.  Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, and following rules and instructions. The claimed invention is performing the identifying, scaling, and selecting steps to determine minimum and maximum amounts, in order to determine the range of acceptable values that will also satisfy the user’s constraints.  This is something that advertisers may do in order to determine the minimum and maximum cost ranges of advertising slots that also meet and/or adhere to the advertiser’s constraints for the campaign.  This is something that is valuable in advertising/marketing, 
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a “computer processor” executing “computer program instructions” stored on at least one non-transitory “computer-readable medium.”  This combination of additional elements is described in the preamble as performing the method.  The steps of the independent claim also includes the additional element: “user interface” to receive selection data.  There are no other elements/limitations considered to be an additional element in independent 1.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely identifying data, scaling data, and selecting data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use.  Further, the claim does not recite any additional elements considered to be significantly more.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 2, 3, 5, 6, 10, 21, and 22, the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis for the independent claim above.
Independent Claim 1, and dependent claims 2, 3, 5, 6, 10, 21, and 22, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).
Claims 11-13, 15, 16, 20, 23, and 24 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-3, 5, 6, 10, 21, and 22 above. The system of independent claim 11 recites “A system comprising at least one non-transitory computer-readable medium having computer program instructions stored thereon, wherein the computer program instructions are executable by at least one computer processor to perform a method the method comprising…".  It is clear that claim 11 is just the system embodiment of the method of claim 1 and nothing significantly more.  The system at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 11, other than those discussed under claim 1 above.
The limitations of dependent claims 12, 13, 15, 16, 20, 23, and 24 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 11, and dependent claims 12, 13, 15, 16, 20, 23, and 24 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.
Claims 25-28 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-3, 5, 6, 10, 21, and 22 above. The medium of independent claim 25 recites “A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising…".  It is clear that claim 25 is just the medium embodiment of the method of claim 1 and nothing significantly more.  The medium at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 25, other than those discussed under claim 1 above.
The limitations of dependent claims 26-28 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 25, and dependent claims 26-28 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 13, 16, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “selecting the first initial scaling factor to have a value greater than one, such that applying the first initial scaling factor to the initial ratecard percentage results in infeasibility of satisfying the at least one buyer constraint in connection with the plurality of inventory units”.  Claims 13 and 28 recite similar language.  This is indefinite because the independent claim expressly states that the values selected by the user “satisfies at least one buyer constraint in connection with a plurality of inventory units.”  Thus, the independent claim already states that the user selected value satisfies or is 
Therefore, dependent claims 3, 13, and 28 are indefinite as they cannot recite language requiring the value to be infeasible, when the independent claims already state that the value is feasible/satisfying. 
Dependent claims 5, 6, 15, and 16 are also rejected as they depend upon claims 3, 13, or 28.
For purposes of examination, with respect to dependent claims 3, 13, and 28, independent claims 1, 11, and 25 are interpreted as if they did not already indicate that the value selected by the user satisfies at least one buyer constraint.

Claim 6 recites “selecting the second initial scaling factor to have a value less than one, such that applying the second initial scaling factor to the initial ratecard percentage results in infeasibility of satisfying the at least one buyer constraint in connection with the plurality of inventory units”.  Claim 16 recites similar language.  This is indefinite because the independent claim expressly states that the values selected by the user “satisfies at least one buyer constraint in connection with a plurality of inventory units.”  Thus, the independent claim already states that the user selected value satisfies, or is feasible, with the buyer constraint, yet the dependent claim is now attempting to state that the user selected value is infeasible or does not satisfy the buyer constraint.  The user selected value cannot both satisfy and not satisfy, or be feasible and infeasible, at the same time, as these are mutually exclusive concepts.  
Therefore, dependent claims 6 and 16 are indefinite as they cannot recite language requiring the value to be infeasible, when the independent claims already state that the value is feasible/satisfying. 
For purposes of examination, with respect to dependent claims 6 and 16, independent claims 1 and 11 are interpreted as if they did not already indicate that the value selected by the user satisfies at least one buyer constraint.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10-13, 15, 16, 20, 21, 23, 25, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becket et al. Pre-Grant Publication 2015/0025962 (hereinafter Becket) in view of Kitts et al. Pre-Grant Publication 2016/0037201 (hereinafter Kitts).
In reference to claim 1, Becket teaches a method performed by at least one computer processor  executing computer program instructions stored on at least one non-transitory computer-readable medium, the method comprising:
Becket teaches identifying an initial ratecard percentage associated with a seller (paragraphs 0088-0090, 0108, 0125, 0148 – identifying/querying the “rate card” value as the default or established rate, as well as the “rate card price ceiling” and “rate card price floor” which are the highest and lowest prices a publisher has set, respectively). 
Becket teaches [adjusting] the initial ratecard percentage up to produce a plurality of modified ratecard percentages (paragraphs 0118, 0119, 0125, and 0148 – adjusting rate respective of the ratecard price, ratecard price floor, and ratecard price ceiling); [adjusting] the initial ratecard percentage down to produce additional ratecard percentages to be included in the plurality of modified ratecard percentages (paragraphs 0118, 0119, 0125, and 0148 – adjusting rate respective of the ratecard price, ratecard price floor, and ratecard price ceiling).  Although Becket describes adjusting values of an ad placement rate based on the initial ratecard, ratecard price floor, and ratecard price ceiling, Becket does not specifically state that it is “scaling the initial ratecard percentage… to produce… modified ratecard percentages.”  However, Kitts teaches the advertiser using a known rate-card price on traditional media and then scaling to an addressable price based (paragraph 0185).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included scaling based on the ratecard percentage as this is the value set by the publisher (whether discounted or premium) as the initial/default rate for that particular slot, so scaling based on this value would provide a nice base median value to scale off of.
Becket teaches presenting, on a user interface, a graphical representation of the plurality of modified ratecard percentages (paragraphs 0118, 0119 – “While the initial allocation of inventory and the rate of each ad placement are automated, there is an interface wherein a user can edit these values to meet the advertiser's specific needs”; 0146 – “FIGS. 23 and 23-1 shows a screenshot of the final output of campaign criteria in the form of a media plan. The fields present on the media plan contain values that are pulled directly from user-input campaign criteria as well as fields that contain values that automatically filled out by the system”; see Figs. 23 and 23-1; 0125; and 0148); receiving, from the user interface, a minimum ratecard percentage having been selected by a user from among the plurality of 
In reference to claim 2, Becket and Kitts teach the method of claim 1. Becket teaches wherein the scaling the initial ratecard percentage up comprises selecting a first initial scaling factor and scaling the initial ratecard percentage based on the first initial scaling factor (paragraphs 0088-0090, 0108, 0118, 0119, 0125, 0148 – see citation notes from independent claims).  Note, as cited in the independent claim, prior art Kitts is referenced as teach the “scaling” related elements (see paragraph 0185).
In reference to claim 3, Becket and Kitts teach the method of claim 2. Becket teaches wherein further comprising selecting the first initial scaling factor to have a value… such that apply the first initial scaling factor to the initial ratecard percentage results in [feasibility] of satisfying the at least one buyer constraint in connection with the plurality of inventory units (paragraphs 0088-0090, 0108, 0118, 0119, 0125, 0148 – see citation notes from independent claims).  Becket does not specifically state that the selecting the first initial scaling factor to have a value greater than one, such that… results in “infeasibility” of satisfying the at least one buyer constraint.  This is because the point of the invention of Becket is to come up with values based off the initial ratecard, ratecard floor, and ratecard ceiling which are feasible and satisfy the particular advertiser constraints, not to come up with values which are unfeasible.  However, one of ordinary skill in the art at the time of Applicant’s filing, having an algorithm allowing the system to determine feasible values based on advertiser constraints with respect to ratecard, ratecard floor, and ratecard ceiling, would have found it obvious to just adjust the working algorithm, which returns values feasible with buyer/advertiser constraints, into one which does not work so well, and returns values which are infeasible with the buyer/advertiser constraints, if one also 
In reference to claim 5, Becket and Kitts teach the method of claim 3. Becket teaches further comprising selecting a second initial scaling factor and scaling the initial ratecard percentage based on the second initial scaling factor (paragraphs 0088-0090, 0108, 0118, 0119, 0125, 0148 – see citation notes from independent claims).  Note, as cited in the independent claim, prior art Kitts is referenced as teach the “scaling” related elements (see paragraph 0185).
In reference to claim 6, Becket and Kitts teach the method of claim 5.  Becket teaches further comprising selecting the second initial scaling factor to have a value… such that applying the second initial scaling factor to the initial ratecard percentage results in [feasibility] of satisfying the at least one buyer constraint in connection with the plurality of inventory units (paragraphs 0088-0090, 0108, 0118, 0119, 0125, 0148 – see citation notes from independent claims
In reference to claim 10, Becket and Kitts teach the method of claim 1.  Becket teaches wherein the at least one buyer constraint comprises a maximum spending constraint (paragraph 0148 – budget options of $5,000 and $10,000).
In reference to claim 11, Becket teaches a system comprising at least one non-transitory computer-readable medium having computer program instructions stored thereon, wherein the computer program instructions are executable by at least one computer processor to perform a method, the method comprising: 
Becket teaches identifying an initial ratecard percentage associated with a seller (paragraphs 0088-0090, 0108, 0125, 0148 – identifying/querying the “rate card” value as the default or established rate, as well as the “rate card price ceiling” and “rate card price floor” which are the highest and lowest prices a publisher has set, respectively). 
Becket teaches [adjusting] the initial ratecard percentage up to produce a plurality of modified ratecard percentages (paragraphs 0118, 0119, 0125, and 0148 – adjusting rate respective of the ratecard price, ratecard price floor, and ratecard price ceiling); [adjusting] the initial ratecard percentage down to produce additional ratecard percentages to be included in the plurality of modified ratecard percentages (paragraphs 0118, 0119, 0125, and 0148 – adjusting rate respective of the ratecard price, ratecard price floor, and ratecard price ceiling).  Although Becket describes adjusting values of an ad placement rate based on the initial ratecard, ratecard price floor, and ratecard price ceiling, Becket does not specifically state that it is “scaling the initial ratecard percentage… to produce… modified ratecard percentages.”  However, Kitts teaches the advertiser using a known rate-card price on traditional media and then scaling to an addressable price based (paragraph 0185).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included scaling based on the ratecard percentage as this is the value set by the publisher (whether discounted or premium) as the 
Becket teaches presenting, on a user interface, a graphical representation of the plurality of modified ratecard percentages (paragraphs 0118, 0119 – “While the initial allocation of inventory and the rate of each ad placement are automated, there is an interface wherein a user can edit these values to meet the advertiser's specific needs”; 0146 – “FIGS. 23 and 23-1 shows a screenshot of the final output of campaign criteria in the form of a media plan. The fields present on the media plan contain values that are pulled directly from user-input campaign criteria as well as fields that contain values that automatically filled out by the system”; see Figs. 23 and 23-1; 0125; and 0148); receiving, from the user interface, a minimum ratecard percentage having been selected by a user from among the plurality of modified ratecard percentages that satisfies at least one buyer constraint in connection with a plurality of inventory units (paragraphs 0118, 0119, 0125, and 0148); and receiving, from the user interface, a maximum ratecard percentage having been selected by a user from among the plurality of modified ratecard percentages that satisfies the at least one buyer constraint in connection with a the plurality of inventory units having a plurality of associated rates (paragraphs 0118, 0119, 0125, and 0148).
In reference to claim 12, Becket and Kitts teach the system of claim 11. Becket teaches wherein the scaling the initial ratecard percentage up comprises selecting a first initial scaling factor and scaling the initial ratecard percentage based on the first initial scaling factor (paragraphs 0088-0090, 0108, 0118, 0119, 0125, 0148 – see citation notes from independent claims). Note, as cited in the independent claim, prior art Kitts is referenced as teach the “scaling” related elements (see paragraph 0185).
In reference to claim 13, Becket and Kitts teach the system of claim 12. Becket teaches wherein further comprising selecting the first initial scaling factor to have a value… such that apply the first initial scaling factor to the initial ratecard percentage results in [feasibility] of satisfying the at least one buyer constraint in connection with the plurality of inventory units (paragraphs 0088-0090, 0108, 0118, 0119, see citation notes from independent claims).  Becket does not specifically state that the selecting the first initial scaling factor to have a value greater than one, such that… results in “infeasibility” of satisfying the at least one buyer constraint.  This is because the point of the invention of Becket is to come up with values based off the initial ratecard, ratecard floor, and ratecard ceiling which are feasible and satisfy the particular advertiser constraints, not to come up with values which are unfeasible.  However, one of ordinary skill in the art at the time of Applicant’s filing, having an algorithm allowing the system to determine feasible values based on advertiser constraints with respect to ratecard, ratecard floor, and ratecard ceiling, would have found it obvious to just adjust the working algorithm, which returns values feasible with buyer/advertiser constraints, into one which does not work so well, and returns values which are infeasible with the buyer/advertiser constraints, if one also wanted to allow for values that did not meet the constraints. Note, as cited in the independent claim, prior art Kitts is referenced as teach the “scaling” related elements (see paragraph 0185).
In reference to claim 15, Becket and Kitts teach the system of claim 13. Becket teaches further comprising selecting a second initial scaling factor and scaling the initial ratecard percentage based on the second initial scaling factor (paragraphs 0088-0090, 0108, 0118, 0119, 0125, 0148 – see citation notes from independent claims).  Note, as cited in the independent claim, prior art Kitts is referenced as teach the “scaling” related elements (see paragraph 0185).
In reference to claim 16, Becket and Kitts teach the system of claim 15. Becket teaches further comprising selecting the second initial scaling factor to have a value… such that applying the second initial scaling factor to the initial ratecard percentage results in [feasibility] of satisfying the at least one buyer constraint in connection with the plurality of inventory units (paragraphs 0088-0090, 0108, 0118, 0119, 0125, 0148 – see citation notes from independent claims).  Becket does not specifically state that the selecting the first initial scaling factor to have a value less than one, such that… results in “infeasibility” of satisfying the at least one buyer constraint.  This is because the point of the invention of 
In reference to claim 20, Becket and Kitts teach the system of claim 11. Becket teaches wherein the at least one buyer constraint comprises a maximum spending constraint (paragraph 0148 – budget options of $5,000 and $10,000).
In reference to claim 21. Becket and Kitts teaches the method of claim 1.  Becket teaches further comprising: receiving, from the user interface, an instruction to generate a plurality of proposed schedules; and generating the plurality of proposed schedules within a range of the minimum ratecard percentage and the maximum ratecard percentage selected by the user (paragraphs 0149, 0126, 0148, and Fig. 12 – shows entering proposed scheduling dates, and providing alternative dates if those cannot meet other constraints within the range.)  
In reference to claim 23, Becket and Kitts teach the system of claim 11. Becket teaches further comprising: receiving, from the user interface, an instruction to generate a plurality of proposed schedules; and generating the plurality of proposed schedules within a range of the minimum ratecard percentage and the maximum ratecard percentage selected by the user (paragraphs 0149, 0126, 0148, and Fig. 12 – shows entering proposed scheduling dates, and providing alternative dates if those cannot meet other constraints within the range
In reference to claim 25, Becket teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
Becket teaches identifying an initial ratecard percentage associated with a seller (paragraphs 0088-0090, 0108, 0125, 0148 – identifying/querying the “rate card” value as the default or established rate, as well as the “rate card price ceiling” and “rate card price floor” which are the highest and lowest prices a publisher has set, respectively). 
Becket teaches [adjusting] the initial ratecard percentage up to produce a plurality of modified ratecard percentages (paragraphs 0118, 0119, 0125, and 0148 – adjusting rate respective of the ratecard price, ratecard price floor, and ratecard price ceiling); [adjusting] the initial ratecard percentage down to produce additional ratecard percentages to be included in the plurality of modified ratecard percentages (paragraphs 0118, 0119, 0125, and 0148 – adjusting rate respective of the ratecard price, ratecard price floor, and ratecard price ceiling).  Although Becket describes adjusting values of an ad placement rate based on the initial ratecard, ratecard price floor, and ratecard price ceiling, Becket does not specifically state that it is “scaling the initial ratecard percentage… to produce… modified ratecard percentages.”  However, Kitts teaches the advertiser using a known rate-card price on traditional media and then scaling to an addressable price based (paragraph 0185).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included scaling based on the ratecard percentage as this is the value set by the publisher (whether discounted or premium) as the initial/default rate for that particular slot, so scaling based on this value would provide a nice base median value to scale off of.
Becket teaches presenting, on a user interface, a graphical representation of the plurality of modified ratecard percentages (paragraphs 0118, 0119 – “While the initial allocation of inventory and the rate of each ad placement are automated, there is an interface wherein a user can edit these values to meet the advertiser's specific needs”; 0146 – “FIGS. 23 and 23-1 shows a screenshot of the final output of campaign criteria in the form of a media plan. The fields present on the media plan contain values that are pulled directly from user-input campaign criteria as well as fields that contain values that automatically filled out by the system”; see Figs. 23 and 23-1; 0125; and 0148); receiving, from the user interface, a minimum ratecard percentage having been selected by a user from among the plurality of modified ratecard percentages that satisfies at least one buyer constraint in connection with a plurality of inventory units (paragraphs 0118, 0119, 0125, and 0148); and receiving, from the user interface, a maximum ratecard percentage having been selected by a user from among the plurality of modified ratecard percentages that satisfies the at least one buyer constraint in connection with a the plurality of inventory units having a plurality of associated rates (paragraphs 0118, 0119, 0125, and 0148); receiving, from the user interface, an instruction to generate a plurality of proposed schedules (paragraphs 0149, 0126, 0148, and Fig. 12 – shows entering proposed scheduling dates, and providing alternative dates if those cannot meet other constraints within the range); and generating the plurality of proposed schedules within a range of the minimum ratecard percentage and the maximum ratecard percentage selected by the user (paragraphs 0149, 0126, 0148, and Fig. 12 – shows entering proposed scheduling dates, and providing alternative dates if those cannot meet other constraints within the range). 
In reference to claim 27, Becket and Kitts teach the non-transitory machine-readable medium of claim 25. Becket teaches wherein the scaling the initial ratecard percentage up comprises selecting a first initial scaling factor and scaling the initial ratecard percentage based on the first initial scaling factor (paragraphs 0088-0090, 0108, 0118, 0119, 0125, 0148 – see citation notes from independent claims). Note, as cited in the independent claim, prior art Kitts is referenced as teach the “scaling” related elements (see paragraph 0185).
In reference to claim 28, Becket and Kitts teach the non-transitory machine-readable medium of claim 27.  Becket teaches wherein further comprising selecting the first initial scaling factor to have a see citation notes from independent claims).  Becket does not specifically state that the selecting the first initial scaling factor to have a value greater than one, such that… results in “infeasibility” of satisfying the at least one buyer constraint.  This is because the point of the invention of Becket is to come up with values based off the initial ratecard, ratecard floor, and ratecard ceiling which are feasible and satisfy the particular advertiser constraints, not to come up with values which are unfeasible.  However, one of ordinary skill in the art at the time of Applicant’s filing, having an algorithm allowing the system to determine feasible values based on advertiser constraints with respect to ratecard, ratecard floor, and ratecard ceiling, would have found it obvious to just adjust the working algorithm, which returns values feasible with buyer/advertiser constraints, into one which does not work so well, and returns values which are infeasible with the buyer/advertiser constraints, if one also wanted to allow for values that did not meet the constraints. Note, as cited in the independent claim, prior art Kitts is referenced as teach the “scaling” related elements (see paragraph 0185).

Claims 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becket in view of Kitts and further in view of Garg et al Pre-Grant Publication 2017/0293944 (hereinafter Garg).
In reference to claim 22, Becket and Kitts teach the method of claim 1. Becket teaches presenting on the user interface the graphical representation of the plurality of modified ratecard percentages…; and the receiving the minimum and maximum ratecard percentages is in response to the user selecting two points… (paragraphs 0118, 0119 – “While the initial allocation of inventory and the rate of each ad placement are automated, there is an interface wherein a user can edit these values to meet the advertiser's specific needs”; 0146 – “FIGS. 23 and 23-1 shows a screenshot of the final output of campaign criteria in the form of a media plan. The fields present on the media plan contain values that are pulled directly from user-input campaign criteria as well as fields that contain values that automatically filled out by the system”; see Figs. 23 and 23-1; 0125; and 0148).  Becket does not specifically teach wherein the presenting comprises a plurality of curves in a graph; and the user selecting two points on one of the plurality of curves in the graph.  Garg teaches presenting on the user interface the graphical representation of the plurality of percentages comprises presenting a plurality of curves in a graph; and the receiving the minimum and maximum values is in response to the user selecting two points on one of the plurality of curves in the graph (paragraphs 0023-0026, and Fig. 3 – user selecting and scaling minimum and maximum values on a curve).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included the graphical user interface from the system in Garg, including the graphical curve and min and max scaling user input selectors, into the graphical user interface system from Becket, because the GUI in Becket already allows the user to make these same selections/inputs just without explicitly a graphical curve, and providing one, such as the system in Garg has, will provide the user with additional visual aids and may make inputting the selections and values easier for the user.
In reference to claim 24, Becket and Kitts teach the system of claim 11. Becket teaches presenting on the user interface the graphical representation of the plurality of modified ratecard percentages…; and the receiving the minimum and maximum ratecard percentages is in response to the user selecting two points… (paragraphs 0118, 0119 – “While the initial allocation of inventory and the rate of each ad placement are automated, there is an interface wherein a user can edit these values to meet the advertiser's specific needs”; 0146 – “FIGS. 23 and 23-1 shows a screenshot of the final output of campaign criteria in the form of a media plan. The fields present on the media plan contain values that are pulled directly from user-input campaign criteria as well as fields that contain values that automatically filled out by the system”; see Figs. 23 and 23-1; 0125; and 0148).  Becket does not user selecting and scaling minimum and maximum values on a curve).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included the graphical user interface from the system in Garg, including the graphical curve and min and max scaling user input selectors, into the graphical user interface system from Becket, because the GUI in Becket already allows the user to make these same selections/inputs just without explicitly a graphical curve, and providing one, such as the system in Garg has, will provide the user with additional visual aids and may make inputting the selections and values easier for the user.
In reference to claim 26, Becket and Kitts teach the non-transitory machine-readable medium of claim 25. Becket teaches presenting on the user interface the graphical representation of the plurality of modified ratecard percentages…; and the receiving the minimum and maximum ratecard percentages is in response to the user selecting two points… (paragraphs 0118, 0119 – “While the initial allocation of inventory and the rate of each ad placement are automated, there is an interface wherein a user can edit these values to meet the advertiser's specific needs”; 0146 – “FIGS. 23 and 23-1 shows a screenshot of the final output of campaign criteria in the form of a media plan. The fields present on the media plan contain values that are pulled directly from user-input campaign criteria as well as fields that contain values that automatically filled out by the system”; see Figs. 23 and 23-1; 0125; and 0148).  Becket does not specifically teach wherein the presenting comprises a plurality of curves in a graph; and the user selecting two points on one of the plurality of curves in the graph.  Garg teaches presenting on the user interface the graphical representation of the plurality of percentages comprises presenting a plurality of user selecting and scaling minimum and maximum values on a curve).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included the graphical user interface from the system in Garg, including the graphical curve and min and max scaling user input selectors, into the graphical user interface system from Becket, because the GUI in Becket already allows the user to make these same selections/inputs just without explicitly a graphical curve, and providing one, such as the system in Garg has, will provide the user with additional visual aids and may make inputting the selections and values easier for the user.


Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive.
With regards to Applicant’s arguments pertaining to the previous §101 rejections:
Applicant argues, under step 2A prong 1, that features such as “presenting, on a user interface, a graphical representation…” and “receiving, from the user interface, a minimum ratecard percentage having been selected by a user…”, does not encompass an abstract idea because these features “tie the claim to a system presenting graphical information to a user and incorporating user responses to the graphical information into the claimed method.”  Examiner disagrees.  With respect to the user interface, this is discussed as being an additional element under step 2A, prong 2. However, this is doing nothing more than simply displaying “graphical information” (such as the curve of determined data points) and receiving selected data from a user.  Both of these functions, presenting graphical information and receiving data, are things a human can, and often do, perform without the use of computer technology.
Applicant argues, under step 2A prong 2, that “the additional elements recite a specific practical application of presenting graphical information to a user and incorporating user responses to the graphical information into the claimed method.”  Examiner disagrees.  The receiving of data and the presenting, or output, of data are features that have been held as being “limitaitons that can practically be performed in the human mind.  (see October 2019 Update: Subject Matter Eligibility, pg. 7, referencing Electric Power Group stating “a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps re recited at a high level of generality such that they could practically be performed in the human mind”).  Applicant’s claimed invention is just displaying data and receiving data similar in a similar manner.
Applicant argues, under Step 2B, that “claim 1 thus recites a specific improvement in computer-related functionality that allows a user to select minimum and maximum points from a user interface.”  Examiner disagrees.  Applicant’s claimed invention does not even attempt to specify any further limitations on how, from a technical standpoint, the user is actually selecting the minimum and maximum points from a user interface, the claim only simply states that the system receives the data selected by the user.  In other words, the claim does not recite any improvement to this (argued) “computer-related functionality.”  Further, “select[ing] minimum and maximum points” is not considered to be a “computer-related functionality.” Simply stating that the selecting is on a user interface does not resolve this.  In addition, it should also be noted that the claim does not even recite the step of “selecting, from a user interface, minimum and maximum points...” or other such language.  Rather the claim recites “receiving, from the user interface, a minimum [or maximum] ratecard percentage having been selected by a user…”. Thus, Applicant is not even actually claiming the selecting as a positively recited feature of the 
With respect to Applicant’s arguments pertaining to the previous §112 rejections:
The previous §112 rejections have been withdrawn based on Applicant’s newly amended claim language.  
However, based on the newly amended claim language, new §112 rejections have been made.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Killoh		US 20140351028 A1
Denslow 	US 20150039395 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682